Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,832296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same basic claim features of a first and second locking feature to verify transaction level of a received item from a seller. Although the claims are similar the differences relate to the instant claims being broader in scope (see claims comparison below).


Instant claim 1
1. A management system for managing a transaction of an item between a first user and a second user, comprising:
a first lock that is at least openable through an electronic process so as to be attached to the item and be removed from the item after being opened;
a storage unit with a second lock attached to the storage unit, the second lock being at least openable through an electronic process, the storage unit being capable of physically storing the item; and
a processor that performs management tasks relating to holders of lock opening privileges and management tasks relating to a transaction involving an item, the lock opening privileges including a first privilege to open the first lock and a second privilege to open the second lock,
wherein, when the first user is a holder of the first privilege and the second privilege, the first user is permitted to open the second lock and remove the item from the storage unit and is permitted to open the first lock attached to the item and remove the first lock from the item,
wherein upon receiving, from the storage unit, information indicating that the second lock is opened, the processor performs management tasks on the basis that a first transaction is concluded in which the first user tentatively receives the item from the second user,
wherein upon receiving, from the first lock, information indicating that the first lock is opened, the processor performs management tasks on the basis that a second transaction is concluded in which the first user inspects the item and finally receives the item, and
wherein the first lock is attached to the item to permit an operation of the item and a visual inspection of the item to be performed while the first lock is attached to the item.

   US 10,832,296 claim 1
1. A management system for managing a transaction of an item between a first user and a second user, comprising: 
a first lock that is at least openable through an electronic process so as to be attached to the item and be removed from the item after being opened; a storage unit with a second lock attached to the storage unit, the second lock being at least openable through an electronic process, the storage unit being capable of physically storing the item; and a processor that performs management tasks relating to holders of lock opening privileges and management tasks relating to a transaction involving an item, the lock opening privileges including a first privilege to open the first lock and a second privilege to open the second lock, wherein, when the first user is a holder of the first privilege and the second privilege, the first user is permitted to open the second lock and remove the item from the storage unit and is permitted to open the first lock attached to the item and remove the first lock from the item, wherein upon receiving, from the storage unit, information indicating that the second lock is opened, the processor performs management tasks on the basis that a first transaction is concluded in which the first user tentatively receives the item from the second user, wherein upon receiving, from the first lock, information indicating that the first lock is opened, the processor performs management tasks on the basis that a second transaction is concluded in which the first user inspects the item and finally receives the item, and wherein the first lock is attached to the item by being tied onto the item to permit an operation of the item and a visual inspection of the item to be performed while the first lock is attached to the item.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling  (US PG PUB 20180096175) in view of Anonymous (article from IDS received 6/14/2021).

In regards to claim 1, Schmeling discloses a management system for managing a transaction of an item between a first user and a second user, comprising:
a first lock that is at least openable through an electronic process so as to be attached to the item and be removed from the item after being opened (Schmeling, para 0056, “access is granted to each item or group of items in accordance with a schedule, proof of performance of one or more tasks, proof of identity, or other predefined contract provisions (which can be pre-written into the packaging utilizing smart-contract technology). Items can be released automatically when the specified contract terms are met. This release can be accomplished utilizing an actuator, lock, tabbed hinge, or other self-enforcing security mechanism of the package”).
a storage unit with a second lock attached to the storage unit, the second lock being at least openable through an electronic process, the storage unit being capable of physically storing the item (Schmeling, FIG 9, user is authenticated a pickup locker using a private key); and
a processor that performs management tasks relating to holders of lock opening privileges and management tasks relating to a transaction involving an item, the lock opening privileges including a first privilege to open the first lock and a second privilege to open the second lock (Schmeling, FIG 9 and 10),
wherein, when the first user is a holder of the first privilege and the second privilege, the first user is permitted to open the second lock and remove the item from the storage unit and is permitted to open the first lock attached to the item and remove the first lock from the item (Schmeling, FIG 9 and 10),
wherein upon receiving, from the storage unit, information indicating that the second lock is opened, the processor performs management tasks on the basis that a first transaction is concluded in which the first user tentatively receives the item from the second user (Schmeling, FIG 9),
wherein upon receiving, from the first lock, information indicating that the first lock is opened, the processor performs management tasks on the basis that a second transaction is concluded in which the first user inspects the item and finally receives the item (Schmeling, FIG 9), and
Schmeling teaches and a visual inspection of the item to be performed while the first lock is attached to the item (Schmeling, para 0124, “verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both), but does not specifically mention wherein the first lock is attached to the item to permit an operation of the item. Anonymous teaches wherein the first lock is attached to the item to permit an operation of the item (Anonymous, pager 1, item can be examined and even tried on or operated provided the tags and/or seals are not removed or broken). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Schmeling wherein the first lock is attached to the item to permit an operation of the item as is taught by Anonymous, since this would assure that the item had not been tampered with or replace with a defective item when returned to the store for refund.

In regards to claim 2, the combination of Schmeling and Anonymous teach  wherein a history of the opening of the first lock and a history of the opening of the second lock are recorded in at least one of a ledger in the management tasks relating to a transaction or the management tasks relating to a holder of the lock opening privilege (Schmeling, FIG 9),
wherein when, in the management tasks relating to the transaction, information indicating that the second lock is opened is acquired from the storage unit and the information indicating that the second lock is opened is recorded in the ledger, the processor performs management tasks on the basis that the first transaction is concluded (Schmeling, FIG 9), and
wherein when information indicating that the first lock is opened is recorded in the ledger, the processor performs management tasks on the basis that the second transaction is concluded (Schmeling, para 0124, “ verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions. In one example, the smart-contract will trigger notifications to both the sender and the recipient if tampering becomes evident at any point in transit. In another example, the smart-contract capabilities can rescind payment in the event of tampering or failure to verify package contents (i.e. payment in full is only delivered when the final package passes contents verification). This is achieved utilizing the aforementioned blockchain entries or sensors to verify that the contents are as intended, since the original contents are written to the blockchain at the moment of packaging and point of production using the manufacturer's private key to establish authenticity”).

In regards to claim 3, the combination of Schmeling and Anonymous teach wherein the ledger comprises blockchain-based distributed ledgers, and
wherein the processor performs management tasks relating to a holder of the lock opening privilege so as to accumulate registration of the first privilege and the second privilege as a history (Schmeling, FIG 9).

In regards to claim 4, the combination of Schmeling and Anonymous teach a sensor that detects that the first lock is broken,
wherein when information indicating that the first lock is broken is acquired from the sensor and information indicating that the first lock is opened is recorded in the ledger, the processor performs management tasks relating to a transaction on the basis that the second transaction is concluded  (Schmeling, para 0124, “ verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions. In one example, the smart-contract will trigger notifications to both the sender and the recipient if tampering becomes evident at any point in transit. In another example, the smart-contract capabilities can rescind payment in the event of tampering or failure to verify package contents (i.e. payment in full is only delivered when the final package passes contents verification). This is achieved utilizing the aforementioned blockchain entries or sensors to verify that the contents are as intended, since the original contents are written to the blockchain at the moment of packaging and point of production using the manufacturer's private key to establish authenticity”).

5. The management system according to Claim 2, wherein when after the first transaction is executed, the first user inspects the item and does not finally receive the item as the result of inspection, the item is transferred back to the second user (Schmeling, para 0124, “ verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions. In one example, the smart-contract will trigger notifications to both the sender and the recipient if tampering becomes evident at any point in transit. In another example, the smart-contract capabilities can rescind payment in the event of tampering or failure to verify package contents (i.e. payment in full is only delivered when the final package passes contents verification). This is achieved utilizing the aforementioned blockchain entries or sensors to verify that the contents are as intended, since the original contents are written to the blockchain at the moment of packaging and point of production using the manufacturer's private key to establish authenticity”), and
wherein when a predetermined period of time elapses from the time the processer performs management tasks relating to a transaction on the basis that the first transaction is concluded without the first lock being opened and without the first user shipping the item back to the second user, the processor performs management tasks on the basis that the second transaction is concluded (Anonymous, page 1, item cannot be returned after the deadline is reached).

In regards to claim 6, the combination of Schmeling and Anonymous teach wherein the first lock is in the form of a tag, and wherein the first lock is connected to the item so as to be attached to the item (Schmeling, para 0058, “the package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions. In one example, the smart-contract may trigger notifications to the sender and/or the recipient if tampering becomes evident at any point in transit. These notifications may be initiated by the package (e.g., based on a wireless transmitter within the package) or by a device that scans or communicates with the package (e.g., an RFID reader that reads an RFID tag in the package). In another example, the smart-contract capabilities can rescind payment in the event of tampering or failure to verify package contents (i.e., payment in full is only delivered when the final package passes contents verification). This is achieved utilizing the aforementioned blockchain entries or sensors to verify that the contents are as intended, since the original contents are written to the blockchain at the moment of packaging and point of production using the manufacturer's private key to establish authenticity”).

In regards to claim 7, the combination of Schmeling and Anonymous teach wherein the storage unit further includes an RFID reader, and the first lock or the item further has an RFID attached thereto, and
wherein after the processor performs management tasks relating to a transaction on the basis that the first transaction is concluded, when the processor acquires, from the storage unit, information indicating that the storage unit reads the RFID by using the RFID reader and determines that the item is physically stored in the storage unit and, thereafter, the second lock is closed and when the first lock is not opened, the processor performs management tasks relating to a transaction on the basis that the second transaction is not concluded (Schmeling, para 0058, “The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions. In one example, the smart-contract may trigger notifications to the sender and/or the recipient if tampering becomes evident at any point in transit. These notifications may be initiated by the package (e.g., based on a wireless transmitter within the package) or by a device that scans or communicates with the package (e.g., an RFID reader that reads an RFID tag in the package)”.

In regards to claim 8, the combination of Schmeling and Anonymous teach wherein the first user is a buyer, the second user is a seller, and the item is an item offered for sale by the second user, and
wherein the first transaction is a transaction in which the first user determines whether the item is an item that the first user wants to purchase before deciding to purchase the item, and the second transaction is a transaction in which the first user decides to purchase the item (Anonymous, if user decides they do not want the product after inspection, they then return the item and the second transaction to purchase the item is not concluded. If the item is has the tag removed of the user keeps the item for a period of time the second transaction is concluded).

In regards to claim 9, the combination of Schmeling and Anonymous teach wherein the management tasks further include a task in which the management system receives and temporarily keeps a payment amount in an electromagnetic manner (Schmeling, para 0032, “ the payments may be made directly between participants of the platform, while in other examples, the buyer may provide payment to the platform (e.g., at the time an order is placed)”),
wherein when the processor performs management tasks relating to a transaction on the basis that the second transaction is concluded, the management system remits the payment amount to the second user, and
wherein when the processor performs management tasks relating to a transaction on the basis that the second transaction is not concluded, the management system returns the payment to the first user (Schmeling, para 0032, “ the payment may be held in escrow at the platform until the product is delivered or other milestones are met. For instance, in some examples, a transaction fee may be charged by the platform at the time an order is placed and/or upon completion of the transaction (e.g., delivery of the units), a portion of payment may be transferred or released to the designer at the time the order is placed, a portion of the payment may be transferred to a 3D printer owner that is to print the units prior to or after the units are printed, a portion of the payment may be released to a third party company perform finishing operations or assemble the unit from multiple parts, a portion of the payment may be released to a shipping company when the units are put into the care of the shipper or once the parts are delivered to the customer, and a remaining portion of the payment may be transferred or released to the seller upon completion of the transaction”).

In regards to claim 10, the combination of Schmeling and Anonymous teach wherein when the information indicating that the second lock is opened is received, and information indicating failing of inspection is received without receiving the information indicating that the first lock is opened, the processor performs management tasks on the basis that the item is being returned to the storage unit without opening the first lock (Schmeling, para 0058, “ verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions. In one example, the smart-contract may trigger notifications to the sender and/or the recipient if tampering becomes evident at any point in transit. These notifications may be initiated by the package (e.g., based on a wireless transmitter within the package) or by a device that scans or communicates with the package (e.g., an RFID reader that reads an RFID tag in the package). In another example, the smart-contract capabilities can rescind payment in the event of tampering or failure to verify package contents (i.e., payment in full is only delivered when the final package passes contents verification). This is achieved utilizing the aforementioned blockchain entries or sensors to verify that the contents are as intended, since the original contents are written to the blockchain at the moment of packaging and point of production using the manufacturer's private key to establish authenticity”).

In regards to claim 11, the combination of Schmeling and Anonymous teach wherein the first lock is opened by the first user by submitting a request via a terminal to open the first lock, the request having at least identifying information of the first lock and identifying information of the item (Schmeling, FIG 9, user authenticates to the locker using the private key to open locker to retrieve the package).

In regards to claim 12, the combination of Schmeling and Anonymous teach wherein after the processor performs management tasks relating to a transaction on the basis that the first transaction is concluded, when the first lock is not opened and when the item is physically stored in the storage unit and the second lock is closed, the processor performs management tasks relating to a transaction on the basis that the second transaction is not concluded (Schmeling, para 058, “In another example, the smart-contract capabilities can rescind payment in the event of tampering or failure to verify package contents (i.e., payment in full is only delivered when the final package passes contents verification). This is achieved utilizing the aforementioned blockchain entries or sensors to verify that the contents are as intended, since the original contents are written to the blockchain at the moment of packaging and point of production using the manufacturer's private key to establish authenticity”).

In regards to claim 13, the combination of Schmeling and Anonymous teach method for use of a management system for managing a transaction of an item between a first user and a second user, the management system including a first lock that is at least openable through an electronic process so as to be attached to the item and be removed from the item after being opened and a storage unit with a second lock attached to the storage unit, the second lock being at least openable through an electronic process, the storage unit being capable of physically storing the item, the method comprising: performing management tasks relating to holders of lock opening privileges, the lock opening privileges including a first privilege to open the first lock and a second privilege to open the second lock; and performing management tasks relating to a transaction involving an item, wherein in the management tasks relating to holders of lock opening privileges, when the first user is a holder of the first privilege and the second privilege, the first user is permitted to open the second lock and remove the item from the storage unit and is permitted to open the first lock attached to the item and remove the first lock from the item, wherein in the management tasks relating to a transaction, when information indicating that the second lock is opened is received from the storage unit, the management tasks are performed on the basis that a first transaction is concluded in which the first user tentatively receives the item from the second user, wherein in the management tasks relating to a transaction, when information indicating that the first lock is opened is received from the first lock, the management tasks are performed on the basis that a second transaction is concluded in which the first user inspects the item and finally receives the item, and wherein the first lock is attached to the item to permit an operation of the item and a visual inspection of the item to be performed while the first lock is attached to the item (see response to claim 1).

In regards to claim 14, the combination of Schmeling and Anonymous teach a non-transitory computer-readable recording medium storing a program which, when executed by a computer of a management system, performs a method for use of the management system for managing a transaction of an item between a first user and a second user, the management system including a first lock that is at least openable through an electronic process so as to be attached to the item and be removed from the item after being opened and a storage unit with a second lock attached to the storage unit, the second lock being at least openable through an electronic process, the storage unit being capable of physically storing the item, the method comprising: performing management tasks relating to holders of lock opening privileges, the lock opening privileges including a first privilege to open the first lock and a second privilege to open the second lock; and performing management tasks relating to a transaction involving an item, wherein, in the management tasks relating to holders of lock opening privileges, when the first user is a holder of the first privilege and the second privilege, the first user is permitted to open the second lock and remove the item from the storage unit and is permitted to open the first lock attached to the item and remove the first lock from the item, wherein in the management tasks relating to a transaction, when information indicating that the second lock is opened is received from the storage unit, the management tasks are performed on the basis that a first transaction is concluded in which the first user tentatively receives the item from the second user, wherein in the management tasks relating to a transaction, when information indicating that the first lock is opened is received from the first lock, the management tasks are performed on the basis that a second transaction is concluded in which the first user inspects the item and finally receives the item, and wherein the first lock is attached to the item to permit an operation of the item and a visual inspection of the item to be performed while the first lock is attached to the item (see response to claim 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625